      Case 5:19-cv-00310-BSM-JTK Document 39 Filed 01/15/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

RICKY HARRIS,                                                            PLAINTIFF
#076226

v.                         CASE NO. 5:19-CV-00310-BSM

CORRECT CARE SOLUTIONS, et al.                                        DEFENDANTS

                                       ORDER

      Having reviewed the entire record de novo, Magistrate Judge Jerome T. Kearney’s

partial recommended disposition [Doc. No. 38] is adopted, and Ricky Harris’s motion for

preliminary injunction [Doc. No. 35] is denied.

      IT IS SO ORDERED this 15th day of January, 2021.



                                                  ________________________________
                                                   UNITED STATES DISTRICT JUDGE
